Citation Nr: 1016114	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel











INTRODUCTION

The appellant had active military service from July 1986 to 
September 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was initially scheduled for a Travel Board 
hearing before the Board in July 2009, but he failed to 
appear.  Later that month, the appellant wrote a letter 
requesting a new hearing and explaining why he failed to 
appear.  In April 2010, the Board concluded that the 
appellant had demonstrated good cause for failing to appear, 
and his motion for a new hearing was granted.  Therefore, a 
Travel Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Honolulu, Hawaii RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


